DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US Patent Application Publication 2017/0012339 and Kurs et al. US Patent Application Publication 2016/0013661.
Regarding Claim 1, Ito et al. teaches a loop antenna unit (Figs. 1A-4B, 14), comprising: 
wherein the loop antenna includes 
a loop conductive line (10 Figs. 1A-4B Par. 0044) wound continuously in one direction with n turns, where n is an integer of 3 (Figs. 1A-4B), forming a plurality of loops from a start point on an outermost loop or an innermost loop to an end point on the outermost loop or the innermost loop (Figs. 1A-4B), the loop conductive line being bent in a transitional region (area under 21 Figs. 1A-4B) in a direction from an outer loop toward an inner loop such that the loops have bent portions positioned side by side from an outermost first loop to an (n−1)th loop in the transitional region (Figs. 1A-4B), 
an insulating layer (2 Figs. 1A-4B Par. 0044) which overlaps with the loop conductive line and the transitional region (Figs. 1A-4B), and has a first through hole at a position corresponding to an end portion of the first loop and a second through hole at a position corresponding to an end portion of the n-th loop (through holes in 2 corresponding to 11 and 12 Figs. 1A-4B), and 
a jumper wire (2 Figs. 1A-4B Par. 0044) positioned on the insulating layer to cross the transitional region in a plan view, the jumper wire being formed between the first through hole and the second through hole to electrically connect the first loop and the n-th loop (Figs. 1A-4B).
Ito et al. is silent on two loop antennas having a same number of turns and different winding directions, the two loop antennas being positioned in line symmetry and not superposed on each other in a plan view.
However, Kurs et al. teaches two loop antennas (210 Figs. 2, 3 Par. 0076) having a same number of turns and different winding directions (Figs. 2, 3), the two loop antennas being positioned in line symmetry and not superposed on each other in a plan view (Figs. 2, 3).
In this particular case, providing two loop antennas having a same number of turns and different winding directions and positioned in line symmetry and not superposed on each other in a plan view is common and well known in the art as evident by Kurs et al. in order to efficiently transfer power and reduce power consumption by reducing or eliminating unnecessary current flow in coils not efficiently being used for power transfer (Par. 0006).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the loop antenna unit of Ito et al. with two loop antennas having a same number of turns and different winding directions and positioned in line symmetry and not superposed on each other in a plan view based on the teachings of Kurs et al. in order to improve antenna performance by efficiently transferring power and reducing power consumption by reducing or eliminating unnecessary current flow in coils not efficiently being used for power transfer.
Regarding Claim 3, Ito et al. as modified teaches an electronic device (Fig. 14), comprising: the loop antenna unit of claim 1 (as shown in the rejection above).
Regarding Claim 4, Ito et al. as modified teaches further comprising: a conductive pattern (5 Figs. 4A, 4B Par. 0078 / also see Kurs et al. 230 Figs. 2, 3 Par. 0076) which partially surrounds peripheries of the two loop antennas (Figs. 4A, 4B / also see Kurs et al. Figs. 2, 3).
Regarding Claim 6, Ito et al. as modified teaches an electronic device (Fig. 14), comprising: the loop antenna unit of claim 4 (as shown in the rejection above).
Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US Patent Application Publication 2017/0012339 and Kurs et al. US Patent Application Publication 2016/0013661 as applied to claim 1 above, and further in view of Kuchiyama et al. US Patent Application Publication 2018/0098422 (cited by applicant).
Regarding Claims 2 & 5, Ito et al. as modified teaches wherein the loop conductive line has a copper layer (Cu foil Par. 0045).
However, Kuchiyama et al. teaches wherein the loop conductive line has a three-layer configuration in which a copper layer or a copper alloy layer (copper layer or a copper alloy layer Par. 0009) is sandwiched between conductive metal oxides (conductive oxide layer Par. 0008).
 In this particular case, providing a copper or a copper alloy layer sandwiched between conductive metal oxides is common and well known in the art as evident by Kuchiyama et al. in order to provide low resistance and strength to prevent warping (Par. 0006).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the loop conductive line of Ito et al. as a three-layer configuration in which a copper layer or a copper alloy layer is sandwiched between conductive metal oxides based on the teachings of Kuchiyama et al. in order to provide low resistance and strength to prevent warping.
Allowable Subject Matter
Claims 7 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art of record does not fairly teach nor render obvious the limitations “a plurality of antenna units including a first antenna unit, a second antenna unit, and a third antenna unit, each of the first, second and third antenna units…”, “a plurality of substrates including a first substrate, a second substrate, and a third substrate which are positioned on each other in an order thereof in a plan view as viewed in an observation direction…”, “wherein the second substrate has the third antenna unit and a thin film transistor array configured to drive the display function layer, the third substrate has the first antenna unit configured to perform a communication function between an outside and an inside of the electronic device and a wireless charging function from an outside of the electronic device, and the second antenna unit configured to perform communication, power supply and power reception to the third antenna unit, and the second antenna unit and the third antenna unit are superposed on each other, and the first antenna unit and the third antenna unit are not superposed on each other in a plan view as viewed in the observation direction” in the arrangement as recited in the claim.
Regarding Claim 8, the prior art of record does not fairly teach nor render obvious the limitations “a plurality of antenna units including a first antenna unit, a second antenna unit, a third antenna unit, a fourth antenna unit, and a fifth antenna unit…”, “a plurality of substrates including a first substrate, a second substrate, and a third substrate which are positioned on each other in an order thereof in a plan view as viewed in an observation direction…”, “wherein the first substrate has the touch sensing function including an electrostatic capacitive type touch sensing line unit and the fifth antenna unit, the second substrate has the third antenna unit and a thin film transistor array configured to drive the display function layer, the third substrate has the first antenna unit configured to perform the communication function and the wireless charging function, the second antenna unit configured to perform communications, power supply and power reception to the third antenna unit, and the fourth antenna unit configured to perform communications, power supply and power reception to the fifth antenna unit, and the second antenna unit and the third antenna unit are superposed on each other, the fourth antenna unit and the fifth antenna unit are superposed on each other, and the first antenna unit is not superposed on either of the second antenna unit and the fourth antenna unit in a plan view as viewed in the observation direction” in the arrangement as recited in the claim.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845